Citation Nr: 1432407	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral lower extremity disability claimed as peripheral neuropathy of the bilateral lower extremities and bilateral leg cramps.  

3.  Entitlement to service connection for bilateral pes planus and pes cavus.

4.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to significant acoustic trauma during active service as an aircraft mechanic.  

2.  Resolving all reasonable doubt in favor of the Veteran, he has tinnitus related to active service.  

3.  The Veteran served in the Republic of Vietnam from May 1968 to May 1969, and is presumed to have been exposed to herbicides (Agent Orange) coincident with his service.
 
4.  Resolving all reasonable doubt in the Veteran's favor, the competent medical evidence is at least in equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy is caused by exposure to Agent Orange during service.  The Veteran's cramps in each of his legs have been attributed to his bilateral lower extremity peripheral neuropathy.  

5.  There is no objective evidence that the Veteran has ever been diagnosed with bilateral pes planus and/or pes cavus.

6.  The Veteran's GERD is manifested by pyrosis (heartburn); there is no evidence of persistently recurrent epigastric distress with dysphagia or regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of the Veteran's health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy with bilateral cramping have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral pes planus and/or pes cavus have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for an initial compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, DC 7346 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a July 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  In addition, the Veteran has provided testimony before the undersigned, during a May 2014 board hearing.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309(e). 

Pursuant to 38 C.F.R. § 3.309(e) , acute and subacute peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

For purposes of presumed service connection based on herbicide exposure, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date on onset. 38 C.F.R. § 3.309(e), Note 2.

A recent amendment to the regulation replaces the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2, with its requirement of that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013). It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it does not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

Tinnitus

The Veteran contends that he currently suffers from tinnitus because of exposure to aircraft engine noises and combat fire while in service. The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

Service treatment records are negative for complaints of ringing in the ears or a finding of tinnitus.

An April 2007 VA medical record notes a medical history that includes tinnitus.  

A December 2008 VA audiology examination report reflects that the Veteran reported constant, bilateral tinnitus since service.   He had 8 years of exposure to aircraft noise during service.  Post service, he was a lineman for a telephone company and had little noise exposure.  The VA examiner noted that a comparison of the Veteran's enlistment examination and discharge examinations with regard to electronic hearing evaluations showed that the Veteran did not have hearing damage while in service.  Based on the electronic hearing testing, it was his opinion that the Veteran's tinnitus was less likely as not caused by or as a result of noise exposure while in service.  
 
During the May 2014 Board hearing, the Veteran testified that he has had constant ringing in his ears since service.  He testified that while in Vietnam he was exposed to some cannon fire over the base.  The Veteran was also a crew chief on fighter jets, so he was constantly around jet engines that were running all the time, plus the other machinery involved to maintain them.  He indicated that he was given some ear protection.  Since service, he had not had any noise exposure. 

The Veteran's DD214s reflects that the Veteran was an aircraft maintenance specialist and service in Vietnam has been verified.  Thus, in-service acoustic trauma is conceded.  

In considering whether current disability is related to military service, the Board acknowledges that service records are negative for complaints or treatment related to tinnitus.  The Veteran, however, is competent to report that he experienced ringing in the ears during service and continuing thereafter.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

Regarding etiology, the claims folder contains a negative opinion that tinnitus was less likely a result of noise exposure service in service because a comparison of electronic hearing evaluations did not show hearing damage.  

The Board further notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, a lay person is competent to provide an opinion on tinnitus.  Thus, the Board has considered the Veteran's assertion that the tinnitus was incurred while in service and finds the Veteran's statements regarding the onset of his tinnitus to be competent and credible. 

Finally, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of tinnitus.  Weighing the above evidence, the Board finds the statements of the Veteran to be reliable in this case, and the evidence of record also fails to demonstrate that the Veteran's statements are not credible. 

Thus, the Board finds that the evidence is at least in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the Veteran's tinnitus have been met and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;


Bilateral lower extremity disability

The Veteran contends that he is entitled to service connection for bilateral lower extremity peripheral neuropathy and leg cramps as a result of his herbicide exposure during his service in Vietnam.

Service treatment records show that on the Veteran's June 1971 separation examination report his feet and lower extremities and neurological system were evaluated as clinically normal.  On his contemporaneous self-report of medical history, the Veteran indicated that he had cramps in his legs.  An examiner noted that the Veteran had frequent leg cramps for approximately 1 year in "H.S." always in the left leg.  He did not receive treatment and was not seen by a doctor.  It occurred five to six nights a week.  In addition, he had foot trouble in 1971 and was treated with arch supports.  

Private medical records dated from 2000 to 2005 reflect that the Veteran was assessed with idiopathic neuropathy, bilaterally.  

In a June 2003 letter, M. Onat, M.D. stated that the Veteran has had problems with peripheral neuropathy.  

An April 2007 VA medical record reflects that the Veteran reported a history of peripheral neuropathy and that it was diagnosed 5 years ago.  The Veteran stated that he used to have cramping, but had surgery and that relieved the cramping.  It was noted that he had an extensive work-up, but there was no etiology for the neuropathy.  

An April 2008 VA Agent Orange examination report reflects that the Veteran has bilateral feet, bilateral tarsal tunnel syndrome surgery in 2006 for chronic peripheral neuropathy.  The surgery helped for about 6 months, but the Veteran continued to have loss of feeling in both feet.  Current problems included peripheral neuropathy, first diagnosed in 2001 involving both feet and ankle level.  The Veteran stated that he had undergone "every study there is," and a definitive etiology of his bilateral peripheral neuropathy has never been identified.  He denied neuropathic symptoms in his hands or radiation from the neck to his arms or from his low back.  It was noted that the Veteran retired after 32 years as a telephone lineman and installer.  The Veteran was definitely in a recently sprayed area in Vietnam.  The Veteran denied any exposure to potentially toxic chemicals prior to or following military service.  The final diagnosis was possible exposure to toxic herbicides, peripheral neuropathy affecting both feet and ankles, of uncertain etiology, chronic, with neuropathic pain.  

A September 2009 VA medical record reflects that the Veteran was diagnosed with bilateral lower extremity peripheral idiopathic neuropathy.  The VA physician noted that the Veteran wanted a letter stating that they think this may have been caused by his Agent Orange exposure.  The VA physician noted that he would write the letter since they have found no other causes and that it's the only one they cannot rule out for any of the idiopathic neuropathies.  

In a September 2009 medical opinion, S. Hassan, M.D., stated that the Veteran has peripheral neuropathy and it probably started around 10 years ago.  He has had an extensive and exhaustive workup for this and no obvious cause has been found.  To this day, we still have no other explanation for this and therefore, his exposure to Agent Orange is his best explanation by exclusion.  He does not have diabetes or any major trauma and this neuropathy seems to be isolated without any other associated findings.  

A May 2013 VA peripheral nerves examination report reflects that a diagnosis of idiopathic sensory peripheral neuropathy.  The Veteran had the onset of parathesias in the feet which progressed to the ankles that started in 2000.  He was evaluated and no specific etiology for the peripheral neuropathy was found.  A July 2000 EMG study was normal.  The nerve conduction studies showed abnormalities in all of the sensory nerves studied in both feet and ankle and consistent with bilateral sensory polyneuropathy of the ankles and feet.  Although the pattern of the neuropathy was not specific for the tarsal tunnel syndrome, he underwent bilateral tarsal tunnel syndrome surgery.  The neuropathy returned three months after surgery.  Since 2006, the sensory neuropathy has increased above both ankles.  He has undergone every known study to determine the definitive etiology of his bilateral peripheral sensory neuropathy; however, still no etiology has been found.  The Veteran continued to experience persistent numbness with parathesias in both feet to just above the ankles in a socking-like involvement bilaterally.  The examiner stated that the Veteran has a sensory polyneuropathy involving the bilateral ankles and feet of unknown etiology.  

During the May 2014 Board hearing, the Veteran testified that he was having cramping in his calves in his lower legs after he left Vietnam.  He stated that he saw the flight surgeon about cramps in his legs and on discharge he complained about his feet and his cramping also.  He cited to a report of medical history dated June 21, 1971, in which the Veteran noted he was having problems with his legs and his feet, both having to do with cramping and difficulty in use.  The Veteran testified that his problems in his legs continued since service, and gradually have gotten worse.  The Veteran's representative asserted that the medical evidence at the time of the Veteran's departure from service has been consistently part of his disabilities from that time and that the Veteran should be service connected for peripheral neuropathy.  

At the outset, the Board notes that the evidence shows that the Veteran has been diagnosed with peripheral neuropathy.

Accordingly, the first element of service connection is met.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

As to the claim of service connection on the basis of presumption of exposure to herbicides, the record does not reflect that the Veteran's peripheral neuropathy manifested until many years after service.  In this case, the objective evidence of record is negative for a diagnosis of peripheral neuropathy until 2000.

However, the Board finds that the medical opinion provided by the Veteran's VA physician, based on the Veteran's treatment history, provided a clear explanation why the Veteran's peripheral neuropathy was associated with in-service exposure to Agent Orange.  Specifically, he ruled out other possible explanations for the Veteran's symptoms in finding that his peripheral neuropathy was due to Agent Orange.  For this reason, the Veteran's finds that the September 2009 VA medical opinion weighs in favor of a nexus between peripheral neuropathy and the Veteran's service.   The Board notes that while the Veteran was afforded a VA examination in May 2013, the VA examiner merely opined that the Veteran's peripheral neuropathy was of unknown etiology.   Thus, there is no medical opinion contrary to that provided by the Veteran's VA physician in September 2009.  Thus, the Board finds that the issue of whether the Veteran's peripheral neuropathy of the bilateral lower extremities is due to in-service herbicide exposure is at least in relative equipoise.  
Resolving reasonable doubt in the Veteran's favor, the Board finds that such current disability is related to service.  Accordingly, service connection for peripheral neuropathy of the bilateral lower extremities must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral pes planus and pes clavus

In July 2008, the Veteran submitted a claim for service connection for bilateral pes planus and pes cavus.  

A May 2013 VA flatfoot examination report reflects that the Veteran had never had flatfoot (pes planus) or other related condition.  The examiner noted that the Veteran's service separation report reflects that the Veteran had foot trouble in 1971 and was treated with arch supports.  The Veteran does not recall any specific problem with his feet at that time. He has never had flat feet.  He had no problems with his feet until the onset of the bilateral peripheral neuropathy involving his feet in 2000.  The VA examiner opined that the Veteran does not have nor ever had flat feet.  The pain in the feet is the result of the peripheral sensory neuropathy.  

During the May 2013 Board hearing, the Veteran testified that he did not have flat feet.  He guessed that he had plantar fasciitis that bothered him from time to time.  He said he told the VA doctor that he never had flat feet, just that his feet hurt.  He stated that it involved the muscle under the foot.  He was told it would probably get worse and even spread to his hands and arms. 

Given the foregoing, there is no evidence that the Veteran has ever been diagnosed with bilateral pes planus or pes cavus.  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Service connection may even be established though the disability resolves prior to adjudication of the claim.  Id.  In this case, however, there is no evidence of a disorder of any bilateral pes planus or pes cavus, or even, as asserted by the Veteran during the May 2014 Board hearing, a diagnosis of plantar fasciitis, during the period under appellate review.  Furthermore, the May 2013 VA examiner specifically opined that the pain in the Veteran's feet is the result of the peripheral sensory neuropathy.  No separately diagnosed bilateral foot disability is evident within the medical evidence of record.  The diagnosis of plantar fasciitis is of a medically complex nature and requires medical training which the Veteran has not shown he has.  Accordingly, his assertions as to medical etiology of his foot pain, absent corroboration by objective competent medical evidence and opinions, lacks sufficient probative value to establish a diagnosis of plantar fasciitis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141(1992). 

In light of the above, the Board concludes that the basic eligibility criteria for service connection are not met, and service connection for bilateral pes planus or pes cavus is denied. 





Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The July 2009 rating decision granted service connection and assigned an initial 0 percent rating for GERD, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  As there is no Diagnostic Code for GERD, the RO has rated GERD analogous to hiatal hernia under Diagnostic Code 7346.  The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013). 

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent rating, of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013). 

The rating schedule does not provide a 0 percent rating for hiatal hernia.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).

An October 2007 VA medical record reflects that the Veteran complained of persistent heartburn and that he was taking over the counter antacids in addition to prescription medication.  

An April 2008 VA Agent Orange examination reflects that the Veteran was taking prescription medication for his GERD with good control.  

An April 2009 VA examination report reflects that the Veteran complained of dyspepsia, epigastric discomfort, and heartburn that has become increasingly frequent, occurring three to four times a week and then on a nightly basis.  Despite prescription medication, the Veteran has noticed breakthrough heartburn occurring at night.  To date, the Veteran has had no history of dysphagia, coughing, choking, or gastrointestinal bleeding.  There has been no weight loss noted either.  The examiner noted there were no other complications associated with the Veteran's GERD.  

A June 2009 VA medical record notes that the Veteran's GERD is much better with Omeprazole.  

A September 2009 VA medical record notes that the Veteran's GERD is stable and much improved since starting Omeprazole.  

A May 2013 VA esophageal examination report reflects that the Veteran reported when he was restarted on Omeprazole in 2009, all his symptoms of GERD resolved.  The examiner reported that the Veteran did not have any signs or symptoms due to his GERD.  

During the May 2014 Board hearing, the Veteran testified that he had reflux that he self-treats.  He awakened in the middle of the night with acid reflux.  

In this case, there is no evidence of dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain productive of considerable impairment of health.  Therefore, the Board finds that the Veteran's GERD disability picture does not meet the criteria for a compensable rating under Diagnostic Code 7346.

The Board has considered whether the Veteran may be entitled to a higher rating under any other code. Diagnostic Codes 7203 to 7205 are not for application because the evidence does not show that the Veteran has been diagnosed with stricture, spasm, or diverticulum of the esophagus.  Likewise, Diagnostic Codes 7304, 7305, and 7306 are not for application because the evidence does not show that the Veteran has been diagnosed with an ulcer.  A compensable evaluation under Diagnostic Code 7307 would not be warranted because there is no evidence of gastritis with small nodular lesions.  A compensable evaluation under Diagnostic Code 7338 or 7340 is not warranted because there is no evidence of a postoperative, recurrent inguinal hernia readily reducible and well-supported by a belt or truss.  A compensable evaluation under Diagnostic Code 7339 is not warranted because there is no evidence of a postoperative, ventral hernia with weakening of the abdominal wall and indication for a supporting belt.  Therefore, the Board concludes that an initial compensable rating for the Veteran's service-connected GERD is not warranted under any other Diagnostic Code.

The Board has also considered whether staged ratings are necessary for the Veteran's GERD. Based on the facts found, however, the Board finds that the current noncompensable rating is appropriate for the entire period on appeal.  See Fenderson v. West, supra.  

For the reasons explained above, the Board finds that a preponderance of the evidence is against a finding that an initial compensable rating for the Veteran's GERD is warranted.  See 38 U.S.C.A. § 5107(b). 

With regard to extraschedular consideration, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  A comparison between the level of severity and symptomatology of the Veteran's GERD disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular rating is inadequate).  There is also no assertion that this disorder precludes gainful employment, so there is no need to address an implied claim for a total disability rating based on unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).













ORDER

Service connection for tinnitus is granted.

Service connection for a bilateral lower extremity peripheral neuropathy with bilateral cramping is granted.  

Service connection for bilateral pes planus and pes cavus is denied.

An initial compensable rating for GERD is denied.




____________________________________________
Michael J. Skaltounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


